Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-52 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Hamdi in view of Balasubramanian does not teach or suggest all of the elements of independent claims 1, 19, and 36.  
In response to Applicant’s argument, the examiner submits that Hamdi teaches an asset that is used for financial live trading (i.e., live event) and is designed to be redundant…controller engine can update the high-availability (HA) state variable if that asset to False if the asset’s speed for synchronizing the data is not fast enough (e.g., synchronization speed below a respective threshold value)…In some implementations, a number of state variables can be associated with each asset, such as HA state variable, one or more stress level state variables, one or more security state variables as shown in par. 0094, 0138-0139.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 3-19, 21-36 and 38-52 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamdi U.S. Pub. No. 2019/0141063.

As to claim 1, Hamdi teaches the invention as claimed, including a method for monitoring distributed computing during events (fig. 2, 4), comprising the steps of: 
defining parameters for a plurality of monitored assets used in the event (abstract, par. 0063, 0073, 0091, 0129-0131, 0165); 
receiving status data for each monitored asset during the event (par. 0091, 0129-0131, 0165); 
determining if each monitored asset’s status is within the defined parameters during the event (0128-0131, 0136-0137); 
providing an indication to a user if a monitored asset’s status is outside the defined parameters (par. 0128-0131, 0138, 0165); 
receiving instructions from the user for each monitored asset outside of the defined parameters (par. 0104, 0109, 0152, 0155); 
transmitting the instructions to the monitored asset outside of the defined parameters (par. 0097, 0109, 0152-0155); 
executing the instructions on the monitored asset outside of the defined parameters; and 
providing an assessment of the event after the event concludes (par. 0067-0068, 0110, 0131, 0148, 0155).
wherein the event is a live, virtual, constructive, or computer game (“LVC-G) event (par. 0094, 0138-0139 -an asset that is used for financial live trading and is designed to be redundant…controller engine can update the high-availability state variable if that asset to False if the asset’s speed for synchronizing the data is not fast enough (e.g., synchronization speed below a respective threshold value)).  

As to claim 3, Hamdi teaches the invention as claimed, including the method of claim 1, wherein the monitored assets are at least one of computers, laptops, desktops, rack-mounted, virtualized, or Internet of Things (IoT) devices, smartphones, tablets, network devices, software-defined radios, unmanned aerial vehicles (UAVs), ground control stations, tactical solutions, training solutions, software applications, network devices, and data transmission devices (abstract, par. 0036, 0055). 

As to claim 4, Hamdi teaches the invention as claimed, including the method of claim 1, wherein the step of defining parameters for a plurality of monitored assets is one of a new set of parameters or is based on parameters from a previous event (par. 0131).

As to claim 5, Hamdi teaches the invention as claimed, including the method of claim 1, wherein the parameters include at least one of what and when monitored assets are involved in the event, specifications of each monitored asset, what each monitored asset should be doing during the event, how the monitored assets communicate, central processing unit (CPU) utilization, memory utilization, hardware performance, software performance, and data file and application version information (par. 0081, 0100).

As to claim 6, Hamdi teaches the invention as claimed, including the method of claim 1, further comprising installing data gathering agents on each monitored asset (par. 0069, 0159). 

As to claim 7, Hamdi teaches the invention as claimed, including the method of claim 1, further comprising testing each monitored asset prior to an event (par. 0083, 0155).

As to claim 8, Hamdi teaches the invention as claimed, including the method of claim 1, further comprising monitoring network data (par. 0069, 0159). 

As to claim 9, Hamdi teaches the invention as claimed, including the method of claim 8, further comprising monitoring for and reporting at least one of out of bounds system performance, incorrect data, potential cybersecurity issues, unexpected data on the network, and unexpected IP addresses (par. 0091, 0129-0131, 0165). 

As to claim 10, Hamdi teaches the invention as claimed, including the method of claim 1, wherein the assessment of the event includes at least one of number of times and/or durations a monitored asset exceeded some parameters, and trends for events, sites, or monitored assets (par. 0070, 0138, 0149). 

As to claim 11, Hamdi teaches the invention as claimed, including the method of claim 10, wherein the assessment is organized by at least one of overall event, by site, and by individual monitored asset (par. 0116-0117, 0191). 

As to claim 12, Hamdi teaches the invention as claimed, including the method of claim 1, wherein the step of determining if each monitored asset’s status is within the defined parameters during the event includes determining if each monitored asset’s status is at or above a threshold for the parameters, below the threshold for the parameter but within an acceptable range below the threshold, or exceeding the acceptable range below the threshold (par. 0081, 0091, 0129-0131, 0138, 0165). 

As to claim 13, Hamdi teaches the invention as claimed, including the method of claim 12, further comprising providing different indications for each monitored asset below the threshold for the parameter but within an acceptable range below the threshold, and each monitored asset exceeding the acceptable range below the threshold (par. 0081, 0091, 0129-0131). 

As to claim 14, Hamdi teaches the invention as claimed, including the method of claim 1, further comprising displaying event information to the user (par. 0116-0117, 0191). 

As to claim 15, Hamdi teaches the invention as claimed, including the method of claim 14, wherein the event information includes at least one of status and trends of events, sites, and monitored assets, geographical locations of sites, events currently in the database, event participant locations, and network diagrams (par. 0070, 0114, 0180, 0183). 

As to claim 16, Hamdi teaches the invention as claimed, including the method of claim 1, wherein the data is at least one of Security Information and Event Management (SIEM) data, Simple Network Management Protocol (SNMP) data, High Level Architecture (HLA) data, Distributed Interactive Simulation (DIS) data, and Data Distribution System (DDS) data (par. 0102). 

As to claim 17, Hamdi teaches the invention as claimed, including the method of claim 1, wherein the instructions include at least one of starting or stopping a process or application, installing software updates, and steps to remedy monitored asset outside of the defined parameters (par. 0067, 0070, 0153, 0160). 

As to claim 18, Hamdi teaches the invention as claimed, including the method of claim 1, wherein the method is a cloud-based deployment or an on-site deployment (par. 0037). 

Claims 19, 21-36 and 38-52 have similar limitations as claims 1, 3-18; therefore, they are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 20 and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Hamdi U.S. Pub. No. 2019/0141063, in view of Hershey et al., (hereinafter Hershey) U.S. Pub. No. 2018/0054376. 

As to claims 2, 20 and 37, Hamdi teaches the invention as claimed, including the method of claim 1; however, Hamdi does not explicitly teach wherein the event is a simulated training event.  Hershey teaches wherein the event is a simulated training event (par. 0033, 0107, 0109, 0116).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Hamdi-Balasubramanian and Hershey in order to provide an efficient system to facilitate assessments for a physical system associated with the IoT in an automatic and accurate manner (Hershey, par. 0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444